DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0053284 A1 to Rodriguez et al.
claim 1, Rodriguez discloses an electronic device, comprising:
a display (Fig. 2A, paragraph 0167, display (62));
an eye monitoring system (Fig. 2C, paragraph 0184, eye tracking cameras (3424)); and
control circuitry that is configured to identify an eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade, and wherein, in response to the eye activity, the control circuitry is configured to coordinate operation of the display to occur during the eye activity to reduce image burn-in effects on the display (Fig. 2G and 38, paragraphs 0444-0445, where in step (4904) the processor/CVPU (85) determines if blinking occurs and if so, a switching pattern is established during the blinking event).
As to claim 2, Rodriguez discloses the electronic device wherein the control circuitry is configured to reduce image luminance during the eye activity (Fig. 38, paragraphs 0444-0445, where luminance is reduced when blanking is included in the switching pattern).
As to claim 4, Rodriguez discloses the electronic device wherein the control circuitry is configured to adjust display brightness during the eye activity, and wherein the display has a first brightness before the eye activity and a second display brightness that is different than the first brightness during the eye activity (Fig. 38, paragraphs 0444-0445, where the first brightness is on and the second brightness is blanked, or off).
As to claim 5, Rodriguez discloses the electronic device wherein the control circuitry is configured to adjust the operation of the display by turning off at least a 
As to claim 15, Rodriguez discloses a head-mounted display, comprising:
head-mounted support structures (Fig. 2C, paragraph 0179-0185, where the head-mounted support structures are shown in the figure);
a display supported by the head-mounted support structures, wherein the display is configured to display image content (Fig. 2A, paragraph 0167, display (62));
an eye monitoring system (Fig. 2C, paragraph 0184, eye tracking cameras (3424)); and
control circuitry that is configured to detect eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade, and wherein, in response to the eye activity, the control circuitry is configured to coordinate adjustments to the image content to occur during periods of suppressed visual sensitivity associated with the eye activity to reduce power consumption of the display (Fig. 2G and 38, paragraphs 0444-0445, where in step (4904) the processor/CVPU (85) determines if blinking occurs and if so, a switching pattern is established during the blinking event, which includes blanking, or turning off portions of the display, to reduce power consumption).
As to claim 17, Rodriguez discloses the head-mounted display wherein the control circuitry is configured 6to adjust the operation of the display during the eye activity to reduce power consumption during the eye activity relative to a preceding time that is not during the eye activity (Fig. 38, paragraphs 0444-0445, where power consumption is 
As to claim 18, Rodriguez discloses the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption during the eye activity by displaying non-blank image frames outside of the eye activity and displaying at least one blank image frame during the eye activity (Fig. 38, paragraphs 0444-0445, where power is reduced by blanking during blinking).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0053284 A1 to Rodriguez et al. in view of U.S. Patent Pub. No. 2019/0287493 A1 to Neustein.
As to claim 3, Rodriguez is deficient in disclosing the electronic device wherein the control circuitry is configured to implement a pixel shift in an image on the display during the eye activity to reduce the image burn-in effects on the display.
However, Neustein discloses the electronic device wherein the control circuitry is configured to implement a pixel shift in an image on the display during the eye activity to reduce the image burn-in effects on the display (Fig. 3B and 3C, paragraph 0053, where pixel shifting is performed on virtual content object (115)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device with an eye monitoring system as taught by Rodriguez by including implementing a pixel shift on an image as taught by Neustein.  The suggestion/motivation would have been in order for a virtual object to appear centered on the screen to the viewer (Neustein, paragraph 0053).
As to claim 6, Rodriguez is deficient in disclosing the electronic device wherein the control circuitry is configured to:
display a given image prior to the eye activity; and
display a version of the given image that has been transformed using a geometrical image transform during the eye activity.
Neustein discloses the electronic device wherein the control circuitry is configured to:
display a given image prior to the eye activity (Fig. 3B, paragraph 0053, where the given image of virtual content object (115) is shown); and
display a version of the given image that has been transformed using a geometrical image transform during the eye activity (Fig. 3C, paragraph 0053, where the image of virtual object content (115) shown is after a shift, which is a type of transformation, has been performed).  In addition, the same motivation is used as claim 3.
As to claim 7, Rodriguez is deficient in disclosing the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group consisting of: a shift and a shear.
However, Neustein discloses the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group consisting of: a shift and a shear (Fig. 3B and 3C, paragraph 0053, where a pixel shift is performed in the figures).  In addition, the same motivation is used as claim 3.
As to claim 8, Rodriguez is deficient in disclosing the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group consisting of: a projection and a perspective transform.
However, Neustein discloses the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group consisting of: a projection and a perspective transform (Fig. 3B and 3C, paragraph 
As to claim 10, Rodriguez is deficient in disclosing the electronic device wherein the control circuitry is configured adjust an electro-optical transform for content on the display during the eye activity relative to a preceding time that is not during the eye activity.
However, Neustein discloses the electronic device wherein the control circuitry is configured adjust an electro-optical transform for content on the display during the eye activity relative to a preceding time that is not during the eye activity (Fig. 3B and 3C, paragraph 0053, where the image of virtual object content (115) is shown before (3B) and after (3C) a shift, which is a type of transformation, has been performed).  In addition, the same motivation is used as claim 3.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0053284 A1 to Rodriguez et al. in view of U.S. Patent Pub. No. 2019/0235247 A1 to Norden.
As to claim 19, Rodriguez is deficient in disclosing the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing image resolution during the eye activity.
However, Norden discloses the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing image resolution during the eye activity (Fig. 6, paragraph 0073 and 0082, where GPU (604) adjusts the pixel resolution based on regions of interest, which is determined based on eye activity).
Rodriguez by including momentarily reducing image resolution during an eye activity as taught by Norden.  The suggestion/motivation would have been in order to provide a lower resolution in areas that are not of interest in order to reduce power consumption (Norden, paragraph 0082).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0053284 A1 to Rodriguez et al. in view of U.S. Patent Pub. No. 2016/0334868 A1 to Pacheco et al.
As to claim 20, Rodriguez is deficient in disclosing the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing an image frame refresh rate for the display during the eye activity.
However, Pacheco discloses the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing an image frame refresh rate for the display during the eye activity (Fig. 2, paragraph 0031, where the eye comfort monitor (206) adjusts the refresh rate of display (204)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the head-mounted display as taught by Rodriguez by including reducing a frame refresh rate of a display as taught by Pacheco.  The suggestion/motivation would have been in order to enhance eye comfort of the user (Pacheco, paragraphs 0022 and 0031).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the control circuitry is configured adjust a color cast of content on the display during the eye activity relative to a preceding time that is not during the eye activity”, in combination with the other limitations set forth in claim 9.
Claims 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “control circuitry that is configured to detect eye activity using the monitoring system and that is configured to coordinate operation of the display with periods of suppressed visual sensitivity associated with the eye activity by making display operation adjustments during the eye activity, wherein the display operation adjustments comprise changes to a display property selected from the group consisting of: a color cast and a white point”, in combination with the other limitations set forth in claim 12.
Claims 13 and 14 are dependent on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627